      Case 2:18-cv-01128-GJF-KRS Document 143 Filed 09/24/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

               Plaintiff,

v.                                                           No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

               Defendant.

                                     SUA SPONTE ORDER

       THIS MATTER is before the Court sua sponte upon review of the record. Starting on

August 24, 2020, Defendant began filing Notices of Intention to Take Depositions and Serve

Subpoenas, (Docs. 109-111, 119-123, 135), to which Plaintiff has filed Objections, (Docs. 124-

128), and Defendant has filed a Response to the Objections, (Doc. 140). First, notices of

deposition are not to be filed with the Court except when the adequacy or content of the notice is

the basis for a motion relating to Fed. R. Civ. P. 30 or 31. See D.N.M.LR-Civ. 30.1. Second,

Plaintiff’s Objections and Defendant’s Response to the Objections are improperly filed with the

Court as neither party has filed a motion to compel or for a protective order. See D.N.M.LR-Civ.

26.2 and 37.1, and Fed. R. Civ. P. 26(c), 34(b)(2), and 37(a). To the extent the parties seek a

ruling from the Court, they must do so by filing a motion. See Fed. R. Civ. P. 7(b)(1) (“A

request for a court order must be made by motion” and the motion must “state with particularity

the grounds for seeking the order” and “state the relief sought.”). The Court hereby instructs the

parties to comply with the Federal Rules of Civil Procedure and the Court’s Local Rules.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
